Title: To George Washington from Brigadier General Lachlan McIntosh, 7 June 1778
From: McIntosh, Lachlan
To: Washington, George


                    
                        sir,
                        Yorktown [Pa.] Sunday 7th June 1778.
                    
                    This is the ninth Day since I have been in York—regularly attending each day upon the Board of warr, & seem not to be much forwarder in my Expedition than at first. no stores, Arms or Amunition provided yet, nor certainty how, or where to get them. A Resolve of Congress passed as early as the 2d May for raising two new Regiments for this very purpose Lies dormant here still, & no attempt made till now towards getting them—nor are my expectations great that they can be raised in so short a time as is expected in the old Manner of recruiting & at 20 Dollars bounty ⅌ Man, notwithstanding it is only for twelve Months, & upon a favorite Service, whilst every Corner of the Continent is Searched for Substitutes at most Extravagant rates.
                    There are the most distressing Accounts from the frontier Settlements by the Inroads & Barbarity of the Savages, the Militia are dispirited & removing, and Genl Hand in a very disagreeable Situation, with about 100 Men at Fort Pitt, unable to give them any asistance. these Circumstances sir, aford me but a poor prospect of being Serviceable to my Country this Season, already so far advanced, without your Excellency’s asistance. permit me therefore once more to Intreat you to Suffer the two small Regiments Commanded by Colo. John Gibson, & Lt Colo. Butler to March with Colo. Broadhead’s, & hope you will pardon me if I take the Liberty to urge the Necessity of their Setting off soon. withot a respectable Military Force the Inhabitants (panick struct as they are) I doubt will not exert themselves, or have Confidence in any Commander.
                    I Submit to your Excellency, if it will not be Necessary to Send the bearer Major Campbell back to me again either in the Capacity he is now in, or as Lieut. Colonel if he is entitled to it, as the 13th Regiment has no other Field Officer but Colo. Russell. & I have reason to think it would not be dis agreeable to himself. I have the Honor to be with the greatest respect & Esteem. Yr Excellys Most obt Humble servt
                    
                        Lachn McIntosh.
                    
                